Title: From George Washington to James Mercer, 28 March 1774
From: Washington, George
To: Mercer, James



Dear Sir
Mount Vernon 28th March 1774.

A Man in Trust is laid under greater difficulties than one acting on his own Acct; In the latter case he hath nothing more to do than to please himself; in the former, he may please himself and displease his Constituents. So soon therefore as I became sure (and this was upon running the last course down little River) that Mr Powells Mill would be Included within your Survey I felt a good deal of uneasiness; as I foresaw several difficulties that would necessarily arise. How they are to be settled consistent with justice, & agreeably to the Rights & Inclination’s of the several Parties, is now the question.
In respect to myself, as one of the Representatives of your Brother, and his Mortgagees, I shall be willing, as I have signified to Mr Powell, to give up every point which I can do with safety and justice—Two motives prompt me, in the strongest manner to do this; the first is, I think you have no equitable Right to the expenditure of Mr Powell; nay more, I doubt your equitable pretensions to the Land on that side little River, as (if I understood you right) you informd me that little River had

been considered as a boundary of your Land in that part for Forty years last past—If so well might Mr Powell fall into the mistake of Building where he did. this is one of my Reason’s for wishing the matter could be accomodated without delay; the other is, that Colo. Mercer, of all things (I have just receivd a Letter from him to this purpose) desires a speedy Sale of his Land &ca that the Mortgagees may be satisfied, let his sufferings under it, be as it will, expecting, on this occasion, to encounter considerable loss.
If this point then is to be litigated, there is no saying when the business can be finished, which will involve your Brother in much vexation, and the Mortgagees in an unexpected (and perhaps a Suspicious) disappointment: I am clear therefore for fixing the matter upon such a footing, as not to impede the Sale in the Fall: either by fixing upon little River as the Boundary (if this can be done after finding that the Courses of your Patent differ from it)—Compramizing the matter with Mr Powell for a stipulated Sum, to be paid to yourself and Brothers in proportion to your respective Interests therein, in case three Gentlemen eminent in the Law and indifferently chosen shall, after considering a state of the case to be drawn up, and Signed by Mr Powell and yourself, be of opinion that the Mill is lost to him—or lastly by annexing one hundred, or 50 acres of Land contiguous to the Mill, & convenient for a Tenement & setting it a part as a joint Interest, to be sold hereafter for your Mutual advantage, proceed to a division of the residue conformably to the decree of the Genl Court in order to a Sale.
These Sir are my Sentiments in general of the matter; agreeably to which I should be willing to act, but you will please to recollect, that Colo. Tayloe is also an attorney & ought to be consulted on this occasion; and I hope you will do it, as I do not choose in a matter of difficulty to be the sole actor. Upon the whole it now rests with you, as far as my consent will go, to fix with Mr Powell upon either ⟨mutilated⟩ three methods beforementioned, or upon ⟨mutilated⟩ other, which, as a trustee I can with Prop⟨riety⟩ accede to, keeping in view under any agreement you may make, the Sale at the Fall; at least of the Land, leaving the Mill, if it is ⟨mutilated⟩ the Subject of future dispute, a joint concern that no interruption may be given on this Acct to the repeated wishes of your Brother &, as he writes

me, the ardent desires of his Mortgagees; especially Miss Wroughton, who he says, thought herself ruin’d because the Interest was not paid to the day it became due. I shall now only add that I am Dr Sir Yr Most Obt

Go: Washington

